Title: To Benjamin Franklin from John Perkins, 3 August 1752
From: Perkins, John
To: Franklin, Benjamin


[Sir]
Boston Augt. 3d. 1752
This comes to you on account of Dr. Douglass. He desired me to write to you for what you know of the Number that died of the Inoculation in Philadelphia telling me he design’d to write something on the Small-pox shortly. We shall both be oblig’d to you for a word on this Affair.
The chief Particulars of our Visitation you have in the public prints. But the less degree of Mortality than usual in the common way of Infection seems chiefly owing to the purging Method design’d to prevent the secondary Fever A Method first begun and carry’d on in this Town And with Success beyond Expectation. We lost one in 111/6 but had we been experienced in this way at the first coming of the Distemper probably the proportion had been but one in 13 or 14. In the Year 1730 we lost 1 in 9 which is more favourable than ever before with us. The Distemper pretty much the same then as now but some Circumstances not so kind this Time.
If there be any particulars which you want please to Signifie what, and I shall send them.
The Number of our Inhabitants decreases. On a Strict Inquirie the Overseers of the Poor find but 14,190 Whites and 1,544 Blacks including those Absent on account of the Small pox many of whome ’tis probable will never return.
I pass this Oportunity without any particulars of my old Theme: I believe I have sufficiently tired you and indeed am almost aground for want of Matter. One Thing however I must mention which is that perhaps my last Letters contain’d something that seem’d to militate with your Doctrine of the Origins &c. But my design was only to relate the Phenomena as they appear’d to me. I have receiv’d so much Light and pleasure from your Writings as to prejudice me in Favour of every Thing from your Hand and leave me only Liberty to Observe and a power of dissenting when some great probability might oblige me: And if at any Time that be the Case you will certainly hear of it. I am Sir Your much obliged Humble Servant
John Perkins
 Addressed: For  Mr. Franklin Post-Master  In Philadelphia
